Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Amico US 2015/0038321.
Regarding claim 21-26, D’Amico A system for producing a modified coal ash (Abstract, Figure 1), the system comprising: a coal ash storage container having a feed mechanism adapted to deliver a coal ash stream (Figure 1, Item 23); a rotary volatilization vessel having an inlet in communication with the feed mechanism, the rotary volatilization vessel (Figure 1, Item 27) having multiple, independent heat zones, the rotary volatilization vessel having an inlet end to receive the coal ash stream, a discharge end, and multiple independent heat zones to expose the coal ash stream to indirect heat while in the rotary volatilization vessel (Paragraph [0020]), For example, in paragraph [0020] D’Amico teaches that when there is no excess heat multiple other heat sources may be used, which include indirect heating means. In paragraph [0019] D’Amico teaches that heat may be added at the screw, surrounding the vessel, and/or the zone following metering screw, which also includes indirect heating sources. D’Amico teaches a treatment unit 
D’Amico does not expressly state that the rotary volatilization vessel has a discharge rate selectively variable between 5 to 50 tons per hour. However the person having ordinary skill in the art would appreciate that the apparatus of D’Amico is substantially similar in process capacity to the instant apparatus, and the manner of operating the device does not differentiate apparatus claim from the prior art (MPEP 2114 (II)).
Regarding claims 22-25, these claims are relate to the method in which the apparatus of claim 21 is used. It would have been obvious to the use the apparatus of claim 21 in the manner required in claims 22-25. See MPEP 2115.
Regarding claim 26, D’Amico teaches adding a water soluble polysufide (Paragraph [0010]). 
Response to Arguments
Applicant's arguments filed 4/22/2021 have been fully considered but they are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JAMES A FIORITO/            Primary Examiner, Art Unit 1731